IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00238-CR

                       EX PARTE SALVADOR ZAVALA



                              From the County Court
                              Navarro County, Texas
                               Trial Court No. 52,611


                          MEMORANDUM OPINION


      Salvador Zavala attempts to appeal from findings of fact and conclusions of law

entered by the trial court regarding an application for writ of habeas corpus. The Clerk

of this Court notified Zavala by letter dated July 2, 2010 that his appeal was subject to

dismissal for want of jurisdiction because there was no final order from which to

appeal. Further, no notice of appeal was filed with the trial court clerk. The Clerk also

warned Zavala that the Court would dismiss the appeal unless, within 21 days of the

date of the letter, a response was filed showing grounds for continuing the appeal.

More than 21 days have passed and no response has been filed.
       Accordingly, this appeal is dismissed. TEX. R. APP. P. 44.3. Further, Zavala’s

“Motion to Permit Late Filing of Notice of Appeal” is dismissed as moot.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed August 4, 2010
Do not publish
[CR25]




Ex parte Zavala                                                                Page 2